DETAILED ACTION
The indicated allowability of claim 7 is withdrawn in view of the newly discovered reference(s) to Schindler, US 294277.  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4 of claim 11, “the pair side walls” lacks antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler, US 294277 in view of Engelmann, US 265044.  Schindler discloses an extendable ornamental article comprising: an open annular element (B) having two ends that can be moved toward and away from each other along a circumferential direction; a guide element (A) coupled to at least one portion of the open annular element and configured to allow the two ends of the open annular element to slide therein, the guide element having a limit stop member (see annotated drawing on the subsequent page) configured to limit a movement of the two ends toward each other along the circumferential direction;  a cover element (N) pivotably coupled with the guide element to close a top portion of the guide element, wherein the cover element is not removably coupled to the guide element, wherein the open annular element is an element that can be elastically deformed in a reversible manner along the circumferential direction and is configured to move between a first configuration, in which the two ends of the open annular element press on opposite sides against the limit stop member, and a second configuration in which the two ends of the open annular element are spaced apart from the limit stop member along the circumferential direction, i.e., turning the actuator (E) rotates the disk with two grooves (D) attached to the protrusions (F) extending from the ends of the open annular element to draw the ends toward and away from one another in the circumferential direction.
Schindler fails to disclose a removable cover element.  Schindler’s cover element is pivotably attached to the guide element.  Although, the pivot pin could be removed and the cover element detached from the guide.  However, Schindler fails to disclose this functionality, i.e., the cover element is not intended to be removed.

    PNG
    media_image1.png
    906
    441
    media_image1.png
    Greyscale

Engelmann discloses an open annular bracelet (A) that has ends pivotably (b, c) attached to a guide element (e).  The guide element receives a removable cover (B) on the top portion of the guide. The detachability of the cover allows access to the interior of the guide and also allows the replacement of the cover if it became damaged.

    PNG
    media_image2.png
    892
    803
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art to modify Schindler’s pivotably attached cover to be completely removable.  This would easily allow replacement of a damaged cover. 


Allowable Subject Matter
Claims 5, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677